                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

    SUPERIOR   PERFORMERS,   INC.       )
    d/b/a     NATIONAL     AGENTS       )
    ALLIANCE,                           )
                                        )
                    Plaintiff,          )
                                        )
              v.                        )           1:20-cv-00123
                                        )
    JASON J. THORNTON, DORIAN K.        )
    SAUNDERS, WILLIAM N. SAUNDERS,      )
    GLENN A. LAMB, SHONDEL A.           )
    FERGUSION, and SANSON GARZA,        )
                                        )
                    Defendants.         )

                       MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

        Before the court are two motions: Defendants Glenn A. Lamb,

Dorian K. Saunders, William N. Saunders, and Shondel A. Ferguson

move to set aside entry of default (Doc. 30), 1                   and Plaintiff

Superior     Performers,    Inc.    (“Superior      Performers”)     moves    for

default     judgment    against    Defendants       Lamb,    D.   Saunders,   W.

Saunders,     Ferguson,    and    Sanson    Garza    (Doc.    34).     Superior

Performers replied in opposition to Defendants’ motion to set aside


1Defendants’ motion to set aside entry of default (Doc. 30) and original
memorandum in support (Doc. 31) indicate that only Lamb, D. Saunders,
and W. Saunders have joined the motion. However, after Ferguson retained
the same counsel as Lamb, D. Saunders, and W. Saunders, Defendants filed
a corrected memorandum in support which indicates Ferguson has joined
the memorandum. (Doc. 33.) As defaults are disfavored and should be
avoided where possible, Reynolds Innovations, Inc. v. E-Cigarette
Direct, LLC, 851 F. Supp. 2d 961, 962 (M.D.N.C. 2012), the court
construes Ferguson’s filing as joining Defendants’ motion to set aside
entry of default.    Defendant Sanson Garza has not joined the present
motion or otherwise challenged the entry of default against him.




       Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 1 of 21
entry of default.    (Doc. 39.)    Defendants replied in opposition to

Superior Performers’ motion for default judgment.                (Doc. 44.)   For

the reasons set forth below, Defendants’ motion to set aside entry

of default will be granted and Superior Performers’ motion for

default judgment will be denied.

I.   BACKGROUND

     The basic facts alleged in the complaint, as relevant to the

motions before the court, are as follows:

     Superior Performers recruits and trains sales agents for

various insurance companies.        (Doc. 28 ¶¶ 9, 10.)              Defendants,

through their business relationships with Superior Performers,

were each party to an Agent Agreement with Superior Performers

(“the agreement”).        (Id. ¶ 18.)       The agreement contained various

provisions    that   prohibited     Defendants           from   soliciting    the

employment or services of any of Superior Performers’ agents or

employees    and   from    disclosing       or   using   Superior    Performers’

confidential information for their own purposes.                (Id. ¶¶ 20, 21.)

Superior Performers alleges that Defendants have breached these

provisions of the agreement as part of a conspiracy to recruit

away Superior Performers’ agents and employees.                 (Id. ¶ 22.)

     On December 20, 2019, Superior Performers brought this action

in North Carolina state court.      (Doc. 1-1.)          On February 10, 2020,

following the dismissal of non-diverse parties and with the consent

of the remaining Defendants, Defendant Jason Thornton removed the

                                        2



     Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 2 of 21
action to this court. 2     (Doc. 1.)

      Following removal, Defendants Lamb, D. Saunders, W. Saunders,

Ferguson, and Garza — at the time, proceeding pro se — failed to

answer or otherwise plead within the seven-day limit of Federal

Rule of Civil Procedure 81(c).        (Doc. 12.)    On February 19, 2020,

Superior Performers filed for entry of default against these

Defendants.      (Id.)     On February 24, 2020, the clerk entered

default.    (Id.)

      On March 13, 2020, Defendants Lamb, D. Saunders, and W.

Saunders retained counsel.        (Doc. 21.)    On April 16, 2020, these

Defendants moved to set aside entry of default.            (Doc. 30.)      On

April 21, 2020, Defendant Ferguson retained counsel (Doc. 32) and

joined Defendants’ corrected memorandum in support of the motion

to set aside entry of default (Doc. 33).              Superior Performers

responded in opposition and, on May 5, 2020, moved for default

judgment.      (Docs. 34, 39.)       Defendants Lamb, D. Saunders, W.

Saunders, and Ferguson responded in opposition.            (Doc. 44.)      The

issues are now fully briefed and ready for resolution.

II.   ANALYSIS

      A.    Motion to Set Aside Entry of Default

         A “court may set aside an entry of default for good cause.”

Fed. R. Civ. P. 55(c).        “When deciding whether to set aside an


2 All claims against Defendant Thornton were voluntarily dismissed on
September 15, 2020. (Doc. 47.)

                                      3



      Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 3 of 21
entry of default, a district court should consider [1] whether the

moving party has a meritorious defense, [2] whether it acts with

reasonable promptness, [3] the personal responsibility of the

defaulting party, [4] the prejudice to the [non-moving] party, [5]

whether    there   is   a   history   of   dilatory   action,   and   [6]   the

availability of sanctions less drastic.”              Colleton Preparatory

Acad., Inc. v. Hoover Universal, Inc., 616 F.3d 413, 417 (4th Cir.

2010) (citing Payne ex. Rel. Est. of Calzada v. Brake, 439 F.3d

198, 204–05 (4th Cir. 2006)); see also United States v. Moradi,

673 F.2d 725, 727 (4th Cir. 1982).         Although a court has discretion

whether to set aside an entry of default, there is a “strong

preference that . . . defaults be avoided and that claims and

defenses be disposed of on their merits.”             Reynolds Innovations,

Inc. v. E-Cigarette Direct, LLC, 851 F. Supp. 2d 961, 962 (M.D.N.C.

2012) (citing Colleton Preparatory, 616 F.3d at 417).            “Any doubts

about whether relief should be granted should be resolved in favor

of setting aside the default so the case may be heard on the

merits.”     USF Ins. Co. v. Bullins Painting, Inc., No. 1:11CV410,

2012 WL 4462004, at *1 (M.D.N.C. Sept. 25, 2012) (quoting Tolson

v. Hodge, 411 F.2d 123, 130 (4th Cir. 1969)).

      With these principles in mind, the court will address the

relevant factors to determine whether entry of default should be

set aside.

     First, Superior Performers argues that Defendants have failed

                                       4



    Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 4 of 21
to allege a meritorious defense.              Superior Performers contends

that although Defendants claim that there is no factual basis for

Superior     Performers’      suit   against      them   (Doc.    33   at    3–5),

Defendants’ failure to provide any evidence in support of those

claims constitutes a failure to allege a meritorious defense.

       “A meritorious defense requires a proffer of evidence which

would permit a finding for the defaulting party or which would

establish a valid counterclaim.           ‘The underlying concern is . . .

whether there is some possibility that the outcome . . . after a

full    trial    will   be   contrary    to   the    result   achieved      by   the

default.’”      Augusta Fiberglass Coatings, Inc. v. Fodor Contracting

Corp., 843 F.2d 808, 812 (4th Cir. 1988) (internal citations

omitted).       As such, Defendants must provide “a presentation or

proffer of evidence, which, if believed, would permit either the

Court or the jury to find for [them].”               Moradi, 673 F.2d at 727.

“The defaulting party ‘is not required to establish a meritorious

defense by a preponderance of the evidence[;] . . . the mere

assertion       of   facts   constituting     a     meritorious   defense’       may

suffice.”       Terry v. Swift Trans., No. 1:16CV256, 2017 WL 4236923,

at *3 (M.D.N.C. Sept. 22, 2017) (citing Cent. Operating Co. v.

Util. Workers of Am., AFL-CIO, 491 F.2d 245, 252 n.8 (4th Cir.

1974)).

       It is not clear here, as a matter of law, whether Defendants’

defenses will be meritorious.           The matter requires further factual

                                         5



       Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 5 of 21
development    and    legal    analysis         best   performed   following     an

opportunity    for   both     sides   to     engage     in   discovery.    While

Defendants    have   not     proffered     any    evidence    to   demonstrate    a

meritorious defense and it would be more helpful had Defendants

actually   filed     their    answers      to    the   complaint, 3   Defendants’

memorandum asserts their affirmative defenses, primarily arguing

that Superior Performers’ claims against them are baseless.                (Doc.

33 at 3–5.)    As stated in Augusta Fiberglass, the primary concern

under this factor is that there is a possibility that the outcome

of a trial on the merits would reach a result inconsistent with

the result of default.        843 F.2d at 812.         With that in mind, this

factor weighs neither in favor of, nor against, setting aside entry

of default.    See Solis v. Hickman, No. 11–279, 2012 WL 263461, at

*2 (M.D.N.C. Jan. 30, 2012) (finding this factor to weigh neither

for nor against setting aside entry of default where defaulting

party's answer “consist[ed] of little more than a page of primarily

single-word or single-sentence responses”); Bullins Painting, 2012

WL 4462004, at *2 (finding the factor to be “at worst neutral”



3
  An answer, although perhaps helpful, is not required.      See, e.g.,
Armstrong Mktg. v. S. Sols. Produce, LLC, No. 1:06CV174, 2008 WL
11468226, at *3 (M.D.N.C. Apr. 22, 2008) (assertions contained in
defendant’s motion to set aside default were sufficient to allege a
meritorious defense even though pro se defendant did not file a proposed
answer); Tietex Interiors v. Am. Furniture Mfg., Inc., No. 1:06CV503,
2008 WL 906318, at *6 (M.D.N.C. Apr. 1, 2008) (statements made by
defendants’ counsel at hearing on motion to set aside default were
sufficient, even though defendants failed to file an answer or to assert
any meritorious defenses in their motion to set aside).

                                         6



    Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 6 of 21
where evidence       was    not    sufficient   to   support   a    defense,     but

sufficient to establish the defense was “not wholly futile”);

Thompson-Knuckles v. Thompson, No. 2:18-CV-1410, 2019 WL 691405,

at *2 (S.D. W. Va. Feb. 19, 2019) (finding the factor to weigh

neither     in   favor     nor    against    setting   aside       default    where

defendant’s answer asserted several affirmative defenses).

       As to the second factor, whether a party has taken reasonably

prompt action to set aside an entry of default “must be gauged in

light of the facts and circumstances of each occasion.”                      Moradi,

673 F.2d at 727.           Here, Defendants were first served with the

summons and complaint between December 22 and 24, 2019.                  (Doc. 39

at 9; Docs. 14-1–4.)              On February 10, 2020, with Defendants’

consent, the action was removed to this court.                 (Doc. 39 at 9;

Doc. 1.)      After removal, Defendants — proceeding pro se at the

time — failed to file a response within the seven-day limitation

and default was entered against them on February 24, 2020.                    (Doc.

15.)    Defendants retained counsel on March 13, 2020 (Doc. 21) and,

through counsel, filed the present motion to set aside entry of

default on April 16, 2020 (Doc. 30).            Ultimately, Defendants filed

the present motion less than two months following entry of default

and before Superior Performers moved for default judgment.                     This

period of time constitutes reasonable promptness.                    See Bullins

Painting, 2012 WL 4462004, at * 2 (finding reasonably prompt action

where defendant first consulted an attorney two months after

                                         7



       Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 7 of 21
default   was    entered    and   attorney   moved      to    set   aside   default

approximately one month after plaintiff filed motion for default

judgment); Vick v. Wong, 263 F.R.D. 325, 330 (E.D. Va. 2009)

(finding reasonably prompt action where defendant did not respond

for more than two months after clerk entered default, but responded

a few weeks after plaintiff filed motion for entry of default

judgment).      As such, the second factor weighs in favor of setting

aside entry of default.

     Third, in determining the responsibility of the party for the

default, the Fourth Circuit focuses on the source of the default.

“When the party is blameless and the attorney is at fault . . . a

default   judgment      should    ordinarily   be       set   aside.”       Augusta

Fiberglass, 843 F.2d at 811. However, where the party’s own action

or inaction is the source of the default, this factor weighs

against setting aside entry of default.                 Id.   Here, there is no

dispute that Defendants, proceeding pro se at the time of default,

are personally responsible for the default.               (See Doc. 33 at 6, 7;

Doc. 39 at 10.)        As such, the third factor weighs against setting

aside entry of default.

     Fourth,      in    determining    whether      a     plaintiff     would   be

prejudiced if the entry of default were set aside, “delay in and

of itself does not constitute prejudice to the opposing party.”

Colleton Preparatory, 616 F.3d at 418.               “[N]o prejudice accrues

from ‘los[ing] a quick [default-based] victory.’”                   United States

                                       8



    Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 8 of 21
v. Manriques, No. 1:10cr440, 2013 WL 5592191, at *5 (M.D.N.C. Oct.

10,     2013)   (quoting    Augusta    Fiberglass,    843    F.2d    at     812)

(alterations in original).        “[N]o cognizable prejudice inheres in

requiring a plaintiff to prove a defendant’s liability, a burden

every plaintiff assumes in every civil action filed in every

federal court.”       Colleton Preparatory, 616 F.3d at 419.              Courts

instead consider whether prejudice was incurred due to issues such

as “[a] missing witness in the case whose testimony was made

unavailable by the delay, . . . any records made unavailable by

the delay, . . . [or] any evidence for the plaintiff which could

have    been    presented   earlier,   the    presentation   of     which   was

prevented by the delay.”          Lolatchy v. Arthur Murray, Inc., 816

F.2d 951, 952 (4th Cir. 1987).          Here, Superior Performers argues

it would suffer prejudice in the form of increased attorneys’ fees.

(Doc. 39 at 10, 11.)         This alone does not constitute prejudice

such that entry of default should be maintained.              See Carter v.

City of High Point, No. 1:17CV148, 2017 WL 4043751, at *4 (M.D.N.C.

Sept. 12, 2017) (increased expenses not sufficient prejudice to

justify maintaining entry of default); Tietex Interiors v. Am.

Furniture Mfg., Inc., No. 1:06CV503, 2008 WL 906318, at *6–7

(M.D.N.C. Apr. 1, 2008) (same).              Therefore, the fourth factor

weighs in favor of setting aside entry of default.

       As to the fifth factor, the Fourth Circuit generally examines

a party's “history of dilatory action” apart from the delay causing

                                       9



       Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 9 of 21
the default itself.    See, e.g., Colleton Preparatory, 616 F.3d at

418.    Here, while Defendants were certainly dilatory in their

response to Superior Performers’ entry of default, the record

contains no evidence of any other dilatory conduct with regards to

this suit.    Therefore, the fifth factor weighs in favor of setting

aside entry of default.

       Lastly, it has not been disputed that less drastic sanctions,

such as awarding Superior Performers certain attorneys’ fees,

could be available.     (See Doc. 39 at 11; Doc. 33 at 8, 9.)            As

such, the sixth factor weighs in favor of setting aside entry of

default.

       In sum, four of the factors used to assess a movant's “good

cause” under Rule 55(c) weigh in favor of setting aside entry of

default, one weighs against it, and one is neutral.          On balance,

the court finds that good cause exists to set aside the entry of

default against Defendants.

       Superior Performers has requested that the court condition

the setting aside of default on Defendants’ payment of Superior

Performers’ legal fees incurred in seeking default.          (Doc. 39 at

12, 13.) No doubt, Superior Performers has suffered some prejudice

by incurring the additional expense of obtaining an entry of

default.     However, at least some of the additional expense was

incurred   because   Superior   Performers   elected   to   seek   default

judgment despite knowing that Defendants had retained counsel and

                                   10



   Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 10 of 21
had    already   filed   a   motion   to   set   aside   entry   of   default.

Therefore, the court will award Superior Performers its reasonable

attorneys’ fees and expenses incurred in connection with seeking

entry of default. Tietex, 2009 WL 906318, at *7 (“[C]ourts possess

the ‘inherent power’ to impose reasonable conditions on relief

from a default ... includ[ing] the authority to condition relief

from default on payment of the opposing party's attorneys' fees

and costs incurred in securing the entry of a default.” (internal

citation omitted)).          The court declines to award any fees or

expenses in connection with the motion for default judgment.                See

Carter, 2017 WL 4043751, at *4 (declining to award attorney’s fees

where the only prejudice incurred was increased expenses and

plaintiff was partially to blame for those expenses by electing to

pursue default judgment, despite defendant’s intent to set aside

default).

       B.    Motion for Default Judgment

       As the court has found good cause to set aside entry of

default against Defendants Lamb, D. Saunders, W. Saunders, and

Ferguson, motion for default judgment against them will be denied.

Defendant Garza, however, has not moved to set aside the entry of

default or challenged Superior Performers’ motion for default

judgment against him.        Therefore, the court must determine whether

default judgment against him is appropriate.

       A clerk's entry of default does not entitle a party to default

                                      11



      Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 11 of 21
judgment as a matter of right.            See Moradi, 673 F.2d at 727–28.

Even where a “motion for default judgment is unopposed, the court

must   exercise   sound   judicial    discretion      to    determine   whether

default judgment should be entered.”            United States v. Williams,

No. 1:17-cv-00278, 2017 WL 3700901, at *1 (M.D.N.C. Aug. 25, 2017)

(internal quotation marks omitted).

       Default is not considered “an absolute confession by the

defendant   of    his   liability   and    of   the   plaintiff's    right    to

recover.”    Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780

(4th Cir. 2001) (quoting Nishimatsu Constr. Co. v. Hous. Nat'l

Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)).                Rather, a defaulted

defendant is considered to have admitted the factual allegations

— but not the conclusions of law — contained in the complaint.

See Partington v. Am. Int'l Specialty Lines Ins. Co., 443 F.3d

334, 341 (4th Cir. 2006); Harris v. Blueridge Health Servs. Inc.,

388 F. Supp. 3d 633, 637 (M.D.N.C. 2019).             Ultimately, the court

must   “determine   whether   the    well-pleaded      allegations      in   [the

plaintiff's] complaint support the relief sought in [the] action.”

J&J Sports Prods., Inc. v. Romenski, 845 F. Supp. 2d 703, 705

(W.D.N.C. 2012).

       In order to impose default judgment, the moving party must

first show that the defaulted party was properly served.                Harris,

388 F. Supp. 3d at 637–38.          Second, the court must evaluate the

complaint to ensure that it states a legitimate cause of action.

                                      12



   Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 12 of 21
See Anderson v. Found. for Advancement, Educ. & Emp. of Am.

Indians, 155 F.3d 500, 506 (4th Cir. 1998) (holding that the

district court erred in granting default judgment where plaintiff

failed to state a claim); JTH Tax, Inc. v. Grabert, 8 F. Supp. 3d

731, 741–42 (E.D. Va. 2014) (conclusory statements of fact are

insufficient to support default judgment because defendants are

not held to admit conclusions of law upon default); see also

Romenski, 845 F. Supp. 2d at 705.             “If the court determines that

liability    is    established,   the    court      must   then   determine   the

appropriate amount of damages.          The court does not accept factual

allegations regarding damages as true, but rather must make an

independent determination regarding such allegations.”                   Harris,

388 F. Supp. 3d at 638 (internal citation omitted).

            1.     Service of Process

     Federal Rule of Civil Procedure 4(e)(1), which applies to

service upon individuals, permits service that “follow[s] state

law for serving a summons in an action brought in courts of general

jurisdiction in the state where the district court is located or

where service is made.” The relevant North Carolina statute allows

for service on an individual by, among other ways, “mailing a copy

of the summons and of the complaint, registered or certified mail,

return receipt requested, addressed to the party to be served, and

delivering    to   the   addressee.”         N.C.   Gen.   Stat   §   1A-1,   Rule

4(j)(1)(c).

                                        13



   Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 13 of 21
      In this case, Superior Performers has provided evidence that

it served Garza by depositing a copy of the civil summons and

complaint   with    USPS   for   certified   mailing   to   his   address   in

Houston, Texas, return receipt requested.          (Doc. 14-1.)      Service

of process was completed on December 26, 2019.              (Id. at 6.)     On

this record, it appears that Superior Performers properly served

Garza. 4

            2.     Liability

      Superior Performers alleges four causes of action against

Garza: breach of contract, tortious interference with contract and

business relations, unfair trade practices, and civil conspiracy.

Each will be addressed in turn.

                   a.   Breach of contract

      Under North Carolina law, the essential elements for a breach

of contract claim are the existence of a valid contract and a

breach of the terms of that contract.          Eli Rsch., Inc. v. United

Commc'ns Grp., LLC, 312 F. Supp. 2d 748, 755 (M.D.N.C. 2004)

(citing Poor v. Hill, 530 S.E.2d 838, 843 (N.C. Ct. App. 2000)).

A valid contract requires an agreement based on a meeting of the

minds and sufficient consideration.           Creech ex rel. Creech v.

Melnik, 556 S.E.2d 587, 591–92 (N.C. Ct. App. 2001).

      Here, Superior Performers has properly asserted the existence


4 Garza also consented to removal to the district court on February 10,
2020. (Doc. 1 ¶ 7.)

                                     14



    Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 14 of 21
of a contract between itself and Garza.              (Doc. 28 ¶ 18(e); Doc.

36-1 at 20–37.)      However, Superior Performers has failed to allege

facts supporting a breach of that agreement.                   According to the

amended       complaint,    Garza   was    party    to   an    agreement    which

prohibited, among other items, “the establishment of any business

relationship related to the sale of life insurance products with

any [Superior Performers’] Agent.”              (Doc. 28 ¶ 20.)       Looking at

the contract itself, the relevant provision prohibits the forming

of a business relationship with any “protected person,” defined as

an individual who “is or was in the immediately preceding 12 months

an employee or Agent of [Superior Performers].”               (Doc. 36-1 at 30,

¶ 7(d).)      Garza allegedly violated that provision by “form[ing] a

prohibited business relationship” with Defendant Thornton.                  (Doc.

28 ¶ 32.)       Superior Performers provides no context regarding the

nature of that prohibited business relationship, nor does it

provide any facts supporting the existence of that relationship.

The    only    evidence    marshalled     in   support   of    Garza’s     alleged

violation, contained in the declaration of Robert Craft, Superior

Performers’ Chief of Alliance Resource Center Operations, is that

he resigned from Superior Performers on December 6, 2019 and began

working    with    insurance      carriers     affiliated     with   Thornton   on

December 20, 2019.         (Id.   ¶ 25(a); Doc. 36 ¶ 14(a).)

       On the face of the complaint, these facts alone do not suggest

a breach of contract.         Specifically, the complaint indicates that

                                          15



      Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 15 of 21
Thornton terminated his professional relationship with Superior

Performers in or around 2017 (see Doc. 28 ¶¶ 11, 13), while the

earliest    that    Garza   is    alleged    to   have    begun      a   business

relationship with Thornton is December 2019 (id. ¶ 25(a)).                 On the

face of the complaint, Garza did not violate the agreement because

Thornton was not an agent of Superior Performers in December 2019.

Further, on the terms of the contract itself, Garza did not violate

the agreement because Thornton was not considered a “protected

person” when the business relationship allegedly began.

      As Superior Performers has not sufficiently alleged a breach

of the terms of the agreement between Garza and itself, nor

provided any facts indicating a breach, default judgment on this

claim will be denied. 5

                   b.   Tortious   interference          with    contract    and
                        business relations

      North Carolina case law refers to tortious interference with

contract and tortious interference with business relations largely

interchangeably. Superior Performers, Inc. v. Phelps, 154 F. Supp.

3d   237,   248    (M.D.N.C.     2016).     The   elements      of   a   tortious

interference claim are (1) a valid contract between the plaintiff

and a third party, conferring rights on the plaintiff against the



5
  Although not clear on the face of the complaint, Superior Performers
may also intend to allege that Garza breached the agreement by
participating in the prohibited solicitation of Superior Performers’
agents and employees. (See Doc. 28 ¶¶ 20, 22, 28, 32.) For reasons
discussed in section (b), infra, this argument would fail.

                                      16



     Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 16 of 21
third party; (2) the defendant knows of the contract; (3) the

defendant intentionally induces the third party not to perform;

(4) the defendant acts without justification; and (5) causes actual

damage to the plaintiff.      Eli Rsch., 312 F. Supp. 2d at 756 (citing

Embree Constr. Grp., Inc. v. Rafcor, Inc., 411 S.E.2d 916, 924

(N.C. 1992)).

      Superior Performers argues that Garza — although without

mentioning him by name or otherwise distinguishing him from the

other   Defendants     —   tortiously     interfered    with    contract    and

business relationships by “[s]olicitat[ing] [Superior Performers’]

Agents and/or employees to join Thornton’s organization.”                 (Doc.

28 ¶¶ 22, 41.)     However, despite naming multiple individuals who

it   believes   were   recruited    away    to   Thornton’s     companies    in

violation of contractual agreements, Superior Performers fails to

mention a single individual who may have been solicitated by Garza.

Rather,    Superior    Performers    attributes      specific     recruitment

efforts and the recruitment of specific individuals to Thornton

(id. ¶ 26), Lamb (id. ¶ 32; Doc. 35 at 4), D. Saunders, W. Saunders

(Doc. 36 at 5, 6), and Ferguson (Doc. 28 ¶ 53; Doc. 35 at 4).

Without a single fact alleging Garza was somehow involved in

prohibited    recruitment    efforts,     the    complaint     cannot    support

default judgment against Garza for tortious interference with

business     relationships    or    contract.          Therefore,       Superior

Performers’ motion for default judgment will be denied in relation

                                     17



     Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 17 of 21
to this claim.

                    c.     Unfair and deceptive trade practices

        Superior Performers brings causes of action for common law

unfair competition and violation of North Carolina's Unfair and

Deceptive Trade Practices Act (UDTPA).

     The tort of common law unfair competition is recognized in

North    Carolina    “as    an   offense   committed    in   the   context   of

competition between business rivals.”           Pan-Am. Prod. & Holdings,

LLC v. R.T.G. Furniture Corp., 825 F. Supp. 2d 664, 697 (M.D.N.C.

2011) (quoting Henderson v. U.S. Fidelity & Guar. Co., 488 S.E.2d

234, 239 (N.C. 1997)).        “The gravamen of unfair competition is the

protection of a business from misappropriation of its commercial

advantage earned through organization, skill, labor, and money.”

Henderson, 488 S.E.2d at 240.

     To establish a violation of the UDTPA, a plaintiff must show

that (1) the defendant committed an unfair or deceptive act or

practice (2) that was in or affecting commerce and (3) proximately

caused injury.      Stack v. Abbott Labs., Inc., 979 F. Supp. 2d 658,

666–67 (M.D.N.C. 2013) (citing Dalton v. Camp, 548 S.E.2d 704, 711

(N.C. 2001)).       “An act or practice is unfair ‘if it is immoral,

unethical, oppressive, unscrupulous, or substantially injurious to

consumers,’ and is deceptive ‘if it has the capacity or tendency

to deceive.’”       Id. (quoting Ace Chem. Corp. v. DSI Transp., Inc.,

446 S.E.2d 100, 106 (N.C. Ct. App. 1994)).             “The determination of

                                      18



   Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 18 of 21
whether an act or practice is an unfair or deceptive practice that

violates N.C.G.S. § 75-1.1 is a question of law for the court.”

Gray v. N.C. Ins. Underwriting Ass’n, 529 S.E.2d 676, 681 (N.C.

2000).

      Superior Performers’ complaint alleges that “each Defendant”

– again, without mentioning Garza by name or distinguishing him

from the other Defendants – engaged in unfair trade practices by

tortiously interfering with contracts and business relationships

and by disclosing confidential information.               (Doc. 28 ¶ 46.)      As

discussed above, Superior Performers has failed to allege facts to

support     that    Garza    interfered      with    contracts    and   business

relationships.       Additionally, Superior Performers has failed to

allege facts indicating that Garza disclosed any confidential

information.       At no point does Superior Performers indicate what,

if any, confidential information was disclosed by Garza or to whom.

Without     any    factual     underpinnings        whatsoever,   the    claimed

disclosure of confidential information is a conclusory statement

of   fact   insufficient      to   support   default    judgment.       As   such,

Superior Performers’ motion for default judgment on this claim

will be denied.

                    d.   Civil conspiracy

      Under North Carolina law there is no cause of action for civil

conspiracy per se.          Delk v. ArvinMeritor, Inc., 179 F. Supp. 2d

615, 628–29 (W.D.N.C. 2002). Rather, a plaintiff can state a claim

                                       19



     Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 19 of 21
for wrongful acts done in furtherance of a conspiracy which caused

them harm.       Id.    “This claim requires the showing of (1) an

agreement between two or more persons (2) to do a wrongful act,

(3) commission of some overt act by one member of the conspiracy

in furtherance of the objectives, and (4) damage to the plaintiff

as a result of the actions of the conspirators.”                   Id.    A civil

conspiracy may be established by circumstantial evidence; however,

sufficient evidence of the agreement must exist “to create more

than a suspicion or conjecture.”          Id. (quoting Dickens v. Puryear,

276 S.E.2d 325, 337 (N.C. 1981)).

       Superior Performers has failed to allege any specific facts

relating Garza to this claim.             Superior Performers’ conclusory

allegations that “the misconduct alleged . . . [was] pursuant to

a common plan and scheme among Defendants,” (Doc. 28 ¶ 52), and

“each Defendant was acting as an agent of the others,” (id. ¶ 56),

do not sufficiently support that Garza was party to a conspiracy.

(See also id. ¶ 28.)         It is noteworthy that in establishing a claim

for    civil   conspiracy,     Superior       Performers     mentions   Defendants

Thornton,      Lamb,   and    Ferguson    by    name   and    includes    specific

instances that support a finding of conspiracy as to them.                   (See

id. ¶ 53.)       The complaint lacks any similar factual basis in

relation to Garza.       A mere conclusory allegation that Garza is a

party to a conspiracy is insufficient to support default judgment

on this claim.

                                         20



      Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 20 of 21
     As the court has found default judgment to be unwarranted for

each of the claims brought against Garza, it need not consider the

appropriateness of the relief requested.

III. CONCLUSION

     For the reasons stated,

     IT IS THEREFORE ORDERED that Defendants' motion to set aside

entry of default (Doc. 30) is GRANTED and Superior Performers’

motion   for   default   judgment     (Doc.   34)     is   DENIED.     Superior

Performers’ request for an award of its reasonable attorney's fees

and costs associated with seeking entry of default is GRANTED.

Superior Performers shall meet and confer with Defendants to

attempt to informally resolve its request for attorneys’ fees and

costs, and if that is unsuccessful, it shall file its request to

the court within thirty (30) days of the entry of this Order.

Defendants     shall   file   their   response   to    Superior      Performers’

request, if any, within twenty (20) days thereafter.

     Defendants shall file their responses to the complaint within

twenty (20) days



                                              /s/   Thomas D. Schroeder
                                           United States District Judge

October 13, 2020




                                      21



   Case 1:20-cv-00123-TDS-LPA Document 48 Filed 10/14/20 Page 21 of 21
